
	
		II
		Calendar No. 99
		111th CONGRESS
		1st Session
		S. 1406
		[Report No.
		  111–39]
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 7, 2009
			Mr. Kohl, from the
			 Committee on
			 Appropriations, reported the following original bill; which
			 was read twice and placed on the calendar
		
		A BILL
		Making appropriations for Agriculture,
		  Rural Development, Food and Drug Administration, and Related Agencies programs
		  for the fiscal year ending September 30, 2010, and for other
		  purposes.
	
	
		That the following sums are appropriated,
			 out of any money in the Treasury not otherwise appropriated, for Agriculture,
			 Rural Development, Food and Drug Administration, and Related Agencies programs
			 for the fiscal year ending September 30, 2010, and for other purposes,
			 namely:
		I
			AGRICULTURAL
		  PROGRAMS
			Production, processing and
		  marketing
			Office of the secretaryFor necessary expenses of the Office of the
		  Secretary of Agriculture, $5,285,000:
		  Provided, That not to exceed
		  $11,000 of this amount shall be available for
		  official reception and representation expenses, not otherwise provided for, as
		  determined by the Secretary.
			Office of Tribal RelationsFor necessary expenses of the Office of
		  Tribal Relations, $1,000,000, to support
		  communication and consultation activities with Federally Recognized Tribes, as
		  well as other requirements established by
		  law.
			Executive
		  operations
			Office of the chief economistFor necessary expenses of the Office of the
		  Chief Economist,
		  $13,032,000.
			National appeals divisionFor necessary expenses of the National
		  Appeals Division,
		  $15,219,000.
			Office of budget and program
		  analysisFor necessary
		  expenses of the Office of Budget and Program Analysis,
		  $9,436,0000.
			Office of homeland securityFor necessary expenses of the Office of
		  Homeland Security,
		  $1,859,000.
			Office of the chief information
		  officerFor necessary expenses
		  of the Office of the Chief Information Officer,
		  $63,579,000.
			Office of the chief financial
		  officerFor necessary expenses
		  of the Office of the Chief Financial Officer,
		  $6,566,000: Provided, That no
		  funds made available by this appropriation may be obligated for FAIR Act or
		  Circular A–76 activities until the Secretary has submitted to the Committees on
		  Appropriations of both Houses of Congress and the Committee on Oversight and
		  Government Reform of the House of Representatives a report on the Department's
		  contracting out policies, including agency budgets for contracting
		  out.
			Office of the assistant secretary for civil
		  rightsFor necessary expenses
		  of the Office of the Assistant Secretary for Civil Rights,
		  $895,000.
			Office of civil rightsFor necessary expenses of the Office of
		  Civil Rights,
		  $23,422,000.
			Office of the assistant secretary for
		  administrationFor necessary
		  expenses of the Office of the Assistant Secretary for Administration,
		  $806,000.
			Agriculture buildings and facilities and
		  rental payments
			(including transfers of
		  funds)For payment of space
		  rental and related costs pursuant to Public Law 92–313, including authorities
		  pursuant to the 1984 delegation of authority from the Administrator of General
		  Services to the Department of Agriculture under 40 U.S.C. 486, for programs and
		  activities of the Department which are included in this Act, and for
		  alterations and other actions needed for the Department and its agencies to
		  consolidate unneeded space into configurations suitable for release to the
		  Administrator of General Services, and for the operation, maintenance,
		  improvement, and repair of Agriculture buildings and facilities, and for
		  related costs, $274,482,000, to remain available
		  until expended, of which $168,901,000 shall be
		  available for payments to the General Services Administration for rent; of
		  which $13,500,000 for payment to the Department
		  of Homeland Security for building security activities; and of which
		  $92,081,000 for buildings operations and
		  maintenance expenses: Provided, That the Secretary is
		  authorized to transfer funds from a Departmental agency to this account to
		  recover the full cost of the space and security expenses of that agency that
		  are funded by this account when the actual costs exceed the agency estimate
		  which will be available for the activities and payments described
		  herein.
			Hazardous materials
		  management
			(including transfers of
		  funds)For necessary expenses
		  of the Department of Agriculture, to comply with the Comprehensive
		  Environmental Response, Compensation, and Liability Act (42 U.S.C. 9601 et
		  seq.) and the Resource Conservation and Recovery Act (42 U.S.C. 6901 et seq.),
		  $5,125,000, to remain available until expended:
		  Provided, That appropriations and funds available herein to
		  the Department for Hazardous Materials Management may be transferred to any
		  agency of the Department for its use in meeting all requirements pursuant to
		  the above Acts on Federal and non-Federal lands.
			Departmental
		  administration
			(including transfers of
		  funds)For Departmental
		  Administration, $41,319,000, to provide for
		  necessary expenses for management support services to offices of the Department
		  and for general administration, security, repairs and alterations, and other
		  miscellaneous supplies and expenses not otherwise provided for and necessary
		  for the practical and efficient work of the Department:
		  Provided, That this appropriation shall be reimbursed from
		  applicable appropriations in this Act for travel expenses incident to the
		  holding of hearings as required by 5 U.S.C. 551–558: 
		  Provided further, That of the
		  amount appropriated, $13,000,000 is for
		  stabilization and developmental activities to be carried out under the
		  authority provided by title XIV of the Food and Agriculture Act of 1977 (7
		  U.S.C. 3101 et seq.) and other applicable laws.
			Office of the assistant secretary for
		  congressional relations
			(including transfers of
		  funds)For necessary expenses
		  of the Office of the Assistant Secretary for Congressional Relations to carry
		  out the programs funded by this Act, including programs involving
		  intergovernmental affairs and liaison within the executive branch,
		  $3,968,000: Provided, That
		  these funds may be transferred to agencies of the Department of Agriculture
		  funded by this Act to maintain personnel at the agency level: Provided
		  further, That no funds made available by this appropriation may be
		  obligated after 30 days from the date of enactment of this Act, unless the
		  Secretary has notified the Committees on Appropriations of both Houses of
		  Congress on the allocation of these funds by USDA agency: Provided
		  further, That no other funds appropriated to the Department by this
		  Act shall be available to the Department for support of activities of
		  congressional relations.
			Office of communicationsFor necessary expenses of the Office of
		  Communications,
		  $9,722,000.
			Office of inspector generalFor necessary expenses of the Office of
		  Inspector General, including employment pursuant to the Inspector General Act
		  of 1978, $88,025,000, including such sums as may
		  be necessary for contracting and other arrangements with public agencies and
		  private persons pursuant to section 6(a)(9) of the Inspector General Act of
		  1978, and including not to exceed $125,000 for
		  certain confidential operational expenses, including the payment of informants,
		  to be expended under the direction of the Inspector General pursuant to Public
		  Law 95–452 and section 1337 of Public Law
		  97–98.
			Office of the general counselFor necessary expenses of the Office of the
		  General Counsel,
		  $43,551,000.
			Office of the under secretary for research,
		  education and economicsFor
		  necessary expenses of the Office of the Under Secretary for Research, Education
		  and Economics,
		  $895,000.
			Economic research serviceFor necessary expenses of the Economic
		  Research Service,
		  $82,078,000.
			National agricultural statistics
		  serviceFor necessary expenses
		  of the National Agricultural Statistics Service,
		  $161,830,000, of which up to
		  $37,908,000 shall be available until expended
		  for the Census of Agriculture.
			Agricultural research
		  service
			Salaries and expensesFor necessary expenses of the Agricultural
		  Research Service and for acquisition of lands by donation, exchange, or
		  purchase at a nominal cost not to exceed $100,
		  and for land exchanges where the lands exchanged shall be of equal value or
		  shall be equalized by a payment of money to the grantor which shall not exceed
		  25 percent of the total value of the land or interests transferred out of
		  Federal ownership, $1,181,632,000, of which
		  $35,512,000 shall be for the purposes, and in
		  the amounts, specified in the table titled Congressionally Designated
		  Projects in the report to accompany this Act:
		  Provided, That appropriations hereunder shall be available for the
		  operation and maintenance of aircraft and the purchase of not to exceed one for
		  replacement only: Provided further, That appropriations
		  hereunder shall be available pursuant to 7 U.S.C. 2250 for the construction,
		  alteration, and repair of buildings and improvements, but unless otherwise
		  provided, the cost of constructing any one building shall not exceed
		  $375,000, except for headhouses or greenhouses
		  which shall each be limited to $1,200,000, and
		  except for 10 buildings to be constructed or improved at a cost not to exceed
		  $750,000 each, and the cost of altering any one
		  building during the fiscal year shall not exceed 10 percent of the current
		  replacement value of the building or $375,000,
		  whichever is greater: Provided further, That the limitations
		  on alterations contained in this Act shall not apply to modernization or
		  replacement of existing facilities at Beltsville, Maryland: Provided
		  further, That appropriations hereunder shall be available for granting
		  easements at the Beltsville Agricultural Research Center: Provided
		  further, That the foregoing limitations shall not apply to replacement
		  of buildings needed to carry out the Act of April 24, 1948 (21 U.S.C. 113a):
		  Provided further, That funds may be received from any State,
		  other political subdivision, organization, or individual for the purpose of
		  establishing or operating any research facility or research project of the
		  Agricultural Research Service, as authorized by
		  law.
			Buildings and facilitiesFor acquisition of land, construction,
		  repair, improvement, extension, alteration, and purchase of fixed equipment or
		  facilities as necessary to carry out the agricultural research programs of the
		  Department of Agriculture, where not otherwise provided,
		  $47,027,000, of which
		  $47,027,000 shall be for the purposes, and in
		  the amounts, specified in the table titled Congressionally Designated
		  Projects in the report to accompany this Act, to remain available until
		  expended.
			National Institute of Food and
		  Agriculture
			Research and Education
		  ActivitiesFor payments to
		  agricultural experiment stations, for cooperative forestry and other research,
		  for facilities, and for other expenses,
		  $757,821,000, of which
		  $61,406,000 shall be for the purposes, and in
		  the amounts, specified in the table titled Congressionally Designated
		  Projects in the report to accompany this Act, as follows: to carry out
		  the provisions of the Hatch Act of 1887 (7 U.S.C. 361a–i),
		  $215,000,000; for grants for cooperative
		  forestry research (16 U.S.C. 582a through a–7),
		  $30,000,000; for payments to eligible
		  institutions (7 U.S.C. 3222), $49,000,000,
		  provided that each institution receives no less than
		  $1,000,000; for special grants (7 U.S.C.
		  450i(c)), $50,456,000; for competitive grants on
		  improved pest control (7 U.S.C. 450i(c)),
		  $16,423,000; for competitive grants (7 U.S.C.
		  450(i)(b)), $295,181,000, to remain available
		  until expended; for the support of animal health and disease programs (7 U.S.C.
		  3195), $1,000,000; for supplemental and
		  alternative crops and products (7 U.S.C. 3319d),
		  $850,000; for grants for research pursuant to
		  the Critical Agricultural Materials Act (7 U.S.C. 178 et seq.),
		  $1,083,000, to remain available until expended;
		  for the 1994 research grants program for 1994 institutions pursuant to section
		  536 of Public Law 103–382 (7 U.S.C. 301 note),
		  $2,000,000, to remain available until expended;
		  for rangeland research grants (7 U.S.C. 3333),
		  $983,000; for higher education graduate
		  fellowship grants (7 U.S.C. 3152(b)(6)),
		  $3,859,000, to remain available until expended
		  (7 U.S.C. 2209b); for a program pursuant to section 1415A of the National
		  Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C.
		  3151a), $5,000,000, to remain available until
		  expended; for higher education challenge grants (7 U.S.C. 3152(b)(1)),
		  $5,654,000; for a higher education multicultural
		  scholars program (7 U.S.C. 3152(b)(5)),
		  $981,000, to remain available until expended (7
		  U.S.C. 2209b); for an education grants program for Hispanic-serving
		  Institutions (7 U.S.C. 3241), $7,737,000; for
		  competitive grants for the purpose of carrying out all provisions of 7 U.S.C.
		  3156 to individual eligible institutions or consortia of eligible institutions
		  in Alaska and in Hawaii, with funds awarded equally to each of the States of
		  Alaska and Hawaii, $3,200,000; for a secondary
		  agriculture education program and 2-year post-secondary education (7 U.S.C.
		  3152(j)), $983,000; for aquaculture grants (7
		  U.S.C. 3322), $3,928,000; for sustainable
		  agriculture research and education (7 U.S.C. 5811),
		  $14,500,000; for a program of capacity building
		  grants (7 U.S.C. 3152(b)(4)) to institutions eligible to receive funds under 7
		  U.S.C. 3221 and 3222, $16,500,000, to remain
		  available until expended (7 U.S.C. 2209b); for payments to the 1994
		  Institutions pursuant to section 534(a)(1) of Public Law 103–382,
		  $3,342,000; for resident instruction grants for
		  insular areas under section 1491 of the National Agricultural Research,
		  Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3363),
		  $800,000; for a new era rural technology program
		  pursuant to section 1473E of the National Agricultural Research, Extension, and
		  Teaching Policy Act of 1977 (7 U.S.C. 3319e),
		  $750,000; for a competitive grants program for
		  farm business management and benchmarking (7 U.S.C. 5925f),
		  $2,000,000; for a competitive grants program
		  regarding biobased energy (7 U.S.C. 8114),
		  $1,500,000; and for necessary expenses of
		  Research and Education Activities, $25,111,000,
		  of which $2,704,000 for the Research, Education,
		  and Economics Information System and $2,136,000
		  for the Electronic Grants Information System, are to remain available until
		  expended.
			Native american institutions endowment
		  fundFor the Native American
		  Institutions Endowment Fund authorized by Public Law 103–382 (7 U.S.C. 301
		  note), $11,880,000, to remain available until
		  expended.
			Extension activitiesFor payments to States, the District of
		  Columbia, Puerto Rico, Guam, the Virgin Islands, Micronesia, the Northern
		  Marianas, and American Samoa, $491,292,000, of
		  which $7,898,000 shall be for the purposes, and
		  in the amounts, specified in the table titled Congressionally Designated
		  Projects in the report to accompany this Act, as follows: payments for
		  cooperative extension work under the Smith-Lever Act, to be distributed under
		  sections 3(b) and 3(c) of said Act, and under section 208(c) of Public Law
		  93–471, for retirement and employees' compensation costs for extension agents,
		  $300,000,000; payments for extension work at the
		  1994 Institutions under the Smith-Lever Act (7 U.S.C. 343(b)(3)),
		  $4,000,000; payments for the nutrition and
		  family education program for low-income areas under section 3(d) of the Act,
		  $68,139,000; payments for the pest management
		  program under section 3(d) of the Act,
		  $10,085,000; payments for the farm safety
		  program under section 3(d) of the Act,
		  $4,863,000; payments for New Technologies for Ag
		  Extension under section 3(d) of the Act,
		  $2,000,000; payments to upgrade research,
		  extension, and teaching facilities at institutions eligible to receive funds
		  under 7 U.S.C. 3221 and 3222, $18,540,000, to
		  remain available until expended; payments for youth-at-risk programs under
		  section 3(d) of the Smith-Lever Act, $8,427,000;
		  for youth farm safety education and certification extension grants, to be
		  awarded competitively under section 3(d) of the Act,
		  $493,000; payments for carrying out the
		  provisions of the Renewable Resources Extension Act of 1978 (16 U.S.C. 1671 et
		  seq.), $4,128,000; payments for the
		  federally-recognized Tribes Extension Program under section 3(d) of the
		  Smith-Lever Act, $3,090,000; payments for
		  sustainable agriculture programs under section 3(d) of the Act,
		  $4,705,000; payments for rural health and safety
		  education as authorized by section 502(i) of Public Law 92–419 (7 U.S.C.
		  2662(i)), $1,738,000; payments for cooperative
		  extension work by eligible institutions (7 U.S.C. 3221),
		  $41,354,000, provided that each institution
		  receives no less than $1,000,000; for grants to
		  youth organizations pursuant to 7 U.S.C. 7630,
		  $1,767,000; payments to carry out the food
		  animal residue avoidance database program as authorized by 7 U.S.C. 7642,
		  $1,000,000; payments to carry out section
		  1672(e)(49) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7
		  U.S.C. 5925), as amended, $500,000; and for
		  necessary expenses of Extension Activities,
		  $16,463,000.
			Integrated activitiesFor the integrated research, education, and
		  extension grants programs, including necessary administrative expenses,
		  $56,864,000, as follows: for competitive grants
		  programs authorized under section 406 of the Agricultural Research, Extension,
		  and Education Reform Act of 1998 (7 U.S.C. 7626),
		  $41,990,000, including
		  $12,649,000 for the water quality program,
		  $14,596,000 for the food safety program,
		  $4,096,000 for the regional pest management
		  centers program, $4,388,000 for the Food Quality
		  Protection Act risk mitigation program for major food crop systems,
		  $1,365,000 for the crops affected by Food
		  Quality Protection Act implementation,
		  $3,054,000 for the methyl bromide transition
		  program, and $1,842,000 for the organic
		  transition program; for a competitive international science and education
		  grants program authorized under section 1459A of the National Agricultural
		  Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3292b), to
		  remain available until expended, $3,000,000; for
		  grants programs authorized under section 2(c)(1)(B) of Public Law 89–106, as
		  amended, $732,000, to remain available until
		  September 30, 2011, for the critical issues program;
		  $1,312,000 for the regional rural development
		  centers program; and $9,830,000 for the Food and
		  Agriculture Defense Initiative authorized under section 1484 of the National
		  Agricultural Research, Extension, and Teaching Policy Act of 1977, to remain
		  available until September 30, 2011.
			Office of the under secretary for marketing
		  and regulatory programsFor
		  necessary expenses of the Office of the Under Secretary for Marketing and
		  Regulatory Programs,
		  $895,000.
			Animal and plant health inspection
		  service
			Salaries and
		  expenses
			(including transfers of
		  funds)For necessary expenses
		  of the Animal and Plant Health Inspection Service, including up to
		  $30,000 for representation allowances and for
		  expenses pursuant to the Foreign Service Act of 1980 (22 U.S.C. 4085),
		  $911,394,000, of which
		  $18,059,000 shall be for the purposes, and in
		  the amounts, specified in the table titled Congressionally Designated
		  Projects in the report to accompany this Act, of which
		  $2,058,000 shall be available for the control of
		  outbreaks of insects, plant diseases, animal diseases and for control of pest
		  animals and birds to the extent necessary to meet emergency conditions; of
		  which $23,390,000 shall be used for the cotton
		  pests program for cost share purposes or for debt retirement for active
		  eradication zones; of which $14,607,000 shall be
		  for a National Animal Identification program; of which
		  $60,243,000 shall be used to prevent and control
		  avian influenza and shall remain available until expended:
		  Provided, That funds provided for the contingency fund to meet
		  emergency conditions, information technology infrastructure, fruit fly program,
		  emerging plant pests, cotton pests program, grasshopper and mormon cricket
		  program, the plum pox program, the National Veterinary Stockpile, the National
		  Animal Identification System, up to $1,500,000
		  in the scrapie program for indemnities, up to
		  $1,000,000 for wildlife services methods
		  development, up to $1,000,000 of the wildlife
		  services operations program for aviation safety, and up to 25 percent of the
		  screwworm program shall remain available until expended: Provided
		  further, That no funds shall be used to formulate or administer a
		  brucellosis eradication program for the current fiscal year that does not
		  require minimum matching by the States of at least 40 percent: Provided
		  further, That this appropriation shall be available for the operation
		  and maintenance of aircraft and the purchase of not to exceed four, of which
		  two shall be for replacement only: Provided further, That, in
		  addition, in emergencies which threaten any segment of the agricultural
		  production industry of this country, the Secretary may transfer from other
		  appropriations or funds available to the agencies or corporations of the
		  Department such sums as may be deemed necessary, to be available only in such
		  emergencies for the arrest and eradication of contagious or infectious disease
		  or pests of animals, poultry, or plants, and for expenses in accordance with
		  sections 10411 and 10417 of the Animal Health Protection Act (7 U.S.C. 8310 and
		  8316) and sections 431 and 442 of the Plant Protection Act (7 U.S.C. 7751 and
		  7772), and any unexpended balances of funds transferred for such emergency
		  purposes in the preceding fiscal year shall be merged with such transferred
		  amounts: Provided further, That appropriations hereunder shall
		  be available pursuant to law (7 U.S.C. 2250) for the repair and alteration of
		  leased buildings and improvements, but unless otherwise provided the cost of
		  altering any one building during the fiscal year shall not exceed 10 percent of
		  the current replacement value of the building.In fiscal year 2010, the agency is
		  authorized to collect fees to cover the total costs of providing technical
		  assistance, goods, or services requested by States, other political
		  subdivisions, domestic and international organizations, foreign governments, or
		  individuals, provided that such fees are structured such that any entity's
		  liability for such fees is reasonably based on the technical assistance, goods,
		  or services provided to the entity by the agency, and such fees shall be
		  credited to this account, to remain available until expended, without further
		  appropriation, for providing such assistance, goods, or
		  services.
			Buildings and facilitiesFor plans, construction, repair, preventive
		  maintenance, environmental support, improvement, extension, alteration, and
		  purchase of fixed equipment or facilities, as authorized by 7 U.S.C. 2250, and
		  acquisition of land as authorized by 7 U.S.C. 428a,
		  $4,712,000, to remain available until
		  expended.
			Agricultural marketing
		  service
			Marketing servicesFor necessary expenses of the Agricultural
		  Marketing Service, $90,848,000:
		  Provided, That this appropriation shall be available pursuant
		  to law (7 U.S.C. 2250) for the alteration and repair of buildings and
		  improvements, but the cost of altering any one building during the fiscal year
		  shall not exceed 10 percent of the current replacement value of the
		  building.Fees may be collected
		  for the cost of standardization activities, as established by regulation
		  pursuant to law (31 U.S.C. 9701).
			Limitation on administrative
		  expensesNot to exceed
		  $64,583,000 (from fees collected) shall be
		  obligated during the current fiscal year for administrative expenses:
		  Provided, That if crop size is understated and/or other
		  uncontrollable events occur, the agency may exceed this limitation by up to 10
		  percent with notification to the Committees on Appropriations of both Houses of
		  Congress.
			Funds for strengthening markets, income,
		  and supply (section 32)
			(including transfers of
		  funds)Funds available under
		  section 32 of the Act of August 24, 1935 (7 U.S.C. 612c), shall be used only
		  for commodity program expenses as authorized therein, and other related
		  operating expenses, including not less than
		  $20,000,000 for replacement of a system to
		  support commodity purchases, except for: (1) transfers to the Department of
		  Commerce as authorized by the Fish and Wildlife Act of August 8, 1956; (2)
		  transfers otherwise provided in this Act; and (3) not more than
		  $20,056,000 for formulation and administration
		  of marketing agreements and orders pursuant to the Agricultural Marketing
		  Agreement Act of 1937 and the Agricultural Act of
		  1961.
			Payments to states and
		  possessionsFor payments to
		  departments of agriculture, bureaus and departments of markets, and similar
		  agencies for marketing activities under section 204(b) of the Agricultural
		  Marketing Act of 1946 (7 U.S.C. 1623(b)),
		  $1,334,000.
			Grain inspection, packers and stockyards
		  administration
			Salaries and expensesFor necessary expenses of the Grain
		  Inspection, Packers and Stockyards Administration,
		  $41,564,000: Provided, That
		  this appropriation shall be available pursuant to law (7 U.S.C. 2250) for the
		  alteration and repair of buildings and improvements, but the cost of altering
		  any one building during the fiscal year shall not exceed 10 percent of the
		  current replacement value of the building.
			Limitation on inspection and weighing
		  services expensesNot to
		  exceed $42,463,000 (from fees collected) shall
		  be obligated during the current fiscal year for inspection and weighing
		  services: Provided, That if grain export activities require
		  additional supervision and oversight, or other uncontrollable factors occur,
		  this limitation may be exceeded by up to 10 percent with notification to the
		  Committees on Appropriations of both Houses of
		  Congress.
			Office of the under secretary for food
		  safetyFor necessary expenses
		  of the Office of the Under Secretary for Food Safety,
		  $813,000.
			Food safety and inspection
		  serviceFor necessary expenses
		  to carry out services authorized by the Federal Meat Inspection Act, the
		  Poultry Products Inspection Act, and the Egg Products Inspection Act, including
		  not to exceed $50,000 for representation
		  allowances and for expenses pursuant to section 8 of the Act approved August 3,
		  1956 (7 U.S.C. 1766), $1,018,520,000; and in
		  addition, $1,000,000 may be credited to this
		  account from fees collected for the cost of laboratory accreditation as
		  authorized by section 1327 of the Food, Agriculture, Conservation and Trade Act
		  of 1990 (7 U.S.C. 138f): Provided, That funds provided for the
		  Public Health Data Communication Infrastructure system shall remain available
		  until expended: 
		  Provided further, That no fewer
		  than 150 full-time equivalent positions shall be employed during fiscal year
		  2010 for purposes dedicated solely to inspections and enforcement related to
		  the Humane Methods of Slaughter Act: Provided further, That of
		  the amount available under this heading,
		  $3,000,000 shall be obligated to maintain the
		  Humane Animal Tracking System as part of the Public Health Data Communication
		  Infrastructure System: Provided further, That this
		  appropriation shall be available pursuant to law (7 U.S.C. 2250) for the
		  alteration and repair of buildings and improvements, but the cost of altering
		  any one building during the fiscal year shall not exceed 10 percent of the
		  current replacement value of the building.
			Office of the under secretary for farm and
		  foreign agricultural servicesFor necessary expenses of the Office of the
		  Under Secretary for Farm and Foreign Agricultural Services,
		  $895,000.
			Farm service
		  agency
			Salaries and
		  expenses
			(including transfers of
		  funds)For necessary expenses
		  of the Farm Service Agency, $1,253,777,000:
		  Provided, That the Secretary is authorized to use the
		  services, facilities, and authorities (but not the funds) of the Commodity
		  Credit Corporation to make program payments for all programs administered by
		  the Agency: Provided further, That other funds made available
		  to the Agency for authorized activities may be advanced to and merged with this
		  account: 
		  Provided further, That funds made
		  available to county committees shall remain available until
		  expended.
			State mediation grantsFor grants pursuant to section 502(b) of the
		  Agricultural Credit Act of 1987, as amended (7 U.S.C. 5101–5106),
		  $4,369,000.
			Grassroots source water protection
		  programFor necessary expenses
		  to carry out wellhead or groundwater protection activities under section 1240O
		  of the Food Security Act of 1985 (16 U.S.C. 3839bb–2),
		  $5,000,000, to remain available until
		  expended.
			Dairy indemnity
		  program
			(including transfer of funds)For necessary expenses involved in making
		  indemnity payments to dairy farmers and manufacturers of dairy products under a
		  dairy indemnity program, such sums as may be necessary, to remain available
		  until expended: Provided, That such program is carried out by
		  the Secretary in the same manner as the dairy indemnity program described in
		  the Agriculture, Rural Development, Food and Drug Administration, and Related
		  Agencies Appropriations Act, 2001 (Public Law 106–387, 114 Stat.
		  1549A–12).
			Agricultural credit insurance fund program
		  account
			(including transfers of
		  funds)For gross obligations
		  for the principal amount of direct and guaranteed farm ownership (7 U.S.C. 1922
		  et seq.) and operating (7 U.S.C. 1941 et seq.) loans, Indian tribe land
		  acquisition loans (25 U.S.C. 488), boll weevil loans (7 U.S.C. 1989), direct
		  and guaranteed conservation loans (7 U.S.C. 1924 et seq.) and Indian highly
		  fractionated land loans (25 U.S.C. 488), to be available from funds in the
		  Agricultural Credit Insurance Fund, as follows: farm ownership loans,
		  $1,892,990,000, of which
		  $1,500,000,000 shall be for unsubsidized
		  guaranteed loans and $392,990,000 shall be for
		  direct loans; operating loans, $1,994,467,000,
		  of which $1,150,000,000 shall be for
		  unsubsidized guaranteed loans, $144,467,000
		  shall be for subsidized guaranteed loans and
		  $700,000,000 shall be for direct loans; Indian
		  tribe land acquisition loans, $2,000,000;
		  conservation loans, $150,000,000, of which
		  $75,000,000 shall be for guaranteed loans and
		  $75,000,000 shall be for direct loans; Indian
		  highly fractionated land loans, $10,000,000; and
		  for boll weevil eradication program loans,
		  $100,000,000: Provided, That
		  the Secretary shall deem the pink bollworm to be a boll weevil for the purpose
		  of boll weevil eradication program loans.For the cost of direct and guaranteed loans,
		  including the cost of modifying loans as defined in section 502 of the
		  Congressional Budget Act of 1974, as follows: farm ownership loans,
		  $21,584,000, of which
		  $5,550,000 shall be for unsubsidized guaranteed
		  loans, and $16,034,000 shall be for direct
		  loans; operating loans, $80,402,000, of which
		  $26,910,000 shall be for unsubsidized guaranteed
		  loans, $20,312,000 shall be for subsidized
		  guaranteed loans, and $33,180,000 shall be for
		  direct loans; conservation loans, $1,343,000, of
		  which $278,000 shall be for guaranteed loans,
		  and $1,065,000 shall be for direct loans; and
		  Indian highly fractionated land loans,
		  $793,000.In addition, for administrative expenses
		  necessary to carry out the direct and guaranteed loan programs,
		  $321,093,000, of which
		  $313,173,000 shall be transferred to and merged
		  with the appropriation for Farm Service Agency, Salaries and
		  Expenses.Funds
		  appropriated by this Act to the Agricultural Credit Insurance Program Account
		  for farm ownership, operating, and conservation direct loans and guaranteed
		  loans may be transferred among these programs: Provided, That
		  the Committees on Appropriations of both Houses of Congress are notified at
		  least 15 days in advance of any transfer.
			Risk management agencyFor necessary expenses of the Risk
		  Management Agency, $79,425,000:
		  Provided, That the funds made available under section 522(e)
		  of the Federal Crop Insurance Act (7 U.S.C. 1522(e)) may be used for the Common
		  Information Management System: Provided further, That not to
		  exceed $1,000 shall be available for official
		  reception and representation expenses, as authorized by 7 U.S.C.
		  1506(i).
			CORPORATIONSThe following corporations and agencies are
		  hereby authorized to make expenditures, within the limits of funds and
		  borrowing authority available to each such corporation or agency and in accord
		  with law, and to make contracts and commitments without regard to fiscal year
		  limitations as provided by section 104 of the Government Corporation Control
		  Act as may be necessary in carrying out the programs set forth in the budget
		  for the current fiscal year for such corporation or agency, except as
		  hereinafter provided.
			Federal crop insurance corporation
		  fundFor payments as
		  authorized by section 516 of the Federal Crop Insurance Act (7 U.S.C. 1516),
		  such sums as may be necessary, to remain available until
		  expended.
			Commodity credit corporation
		  fund
			Reimbursement for net realized
		  losses
			(including transfers of
		  funds)For the current fiscal
		  year, such sums as may be necessary to reimburse the Commodity Credit
		  Corporation for net realized losses sustained, but not previously reimbursed,
		  pursuant to section 2 of the Act of August 17, 1961 (15 U.S.C. 713a–11):
		  Provided, That of the funds available to the Commodity Credit
		  Corporation under section 11 of the Commodity
		  Credit Corporation Charter Act (15 U.S.C. 714i) for the conduct of
		  its business with the Foreign Agricultural Service, up to
		  $5,000,000 may be transferred to and used by the
		  Foreign Agricultural Service for information resource management activities of
		  the Foreign Agricultural Service that are not related to Commodity Credit
		  Corporation business.
			Hazardous waste
		  management
			(limitation on expenses)For the current fiscal year, the Commodity
		  Credit Corporation shall not expend more than
		  $5,000,000 for site investigation and cleanup
		  expenses, and operations and maintenance expenses to comply with the
		  requirement of section 107(g) of the Comprehensive Environmental Response,
		  Compensation, and Liability Act (42 U.S.C. 9607(g)), and section 6001 of the
		  Resource Conservation and Recovery Act (42 U.S.C.
		  6961).
			II
			Conservation
		  Programs
			Office of the under secretary for natural
		  resources and environmentFor
		  necessary expenses of the Office of the Under Secretary for Natural Resources
		  and Environment,
		  $895,000.
			Natural resources conservation
		  service
			Conservation operationsFor necessary expenses for carrying out the
		  provisions of the Act of April 27, 1935 (16 U.S.C. 590a–f), including
		  preparation of conservation plans and establishment of measures to conserve
		  soil and water (including farm irrigation and land drainage and such special
		  measures for soil and water management as may be necessary to prevent floods
		  and the siltation of reservoirs and to control agricultural related
		  pollutants); operation of conservation plant materials centers; classification
		  and mapping of soil; dissemination of information; acquisition of lands, water,
		  and interests therein for use in the plant materials program by donation,
		  exchange, or purchase at a nominal cost not to exceed
		  $100 pursuant to the Act of August 3, 1956 (7
		  U.S.C. 428a); purchase and erection or alteration or improvement of permanent
		  and temporary buildings; and operation and maintenance of aircraft,
		  $949,577,000, to remain available until
		  September 30, 2011, of which up to $50,730,000
		  may be used in planning and carrying out projects for resource conservation and
		  development and for sound land use pursuant to the provisions of sections 31
		  and 32 of the Bankhead-Jones Farm Tenant Act (7 U.S.C. 1010–1011; 76 Stat.
		  607); the Act of April 27, 1935 (16 U.S.C. 590a–590f); and subtitle H of title
		  XV of the Agriculture and Food Act of 1981 (16 U.S.C. 3451–3461), and of which
		  $21,511,000 shall be for the purposes, and in
		  the amounts, specified in the table titled Congressionally Designated
		  Projects in the report to accompany this Act:
		  Provided, That appropriations hereunder shall be available
		  pursuant to 7 U.S.C. 2250 for construction and improvement of buildings and
		  public improvements at plant materials centers, except that the cost of
		  alterations and improvements to other buildings and other public improvements
		  shall not exceed $250,000: Provided
		  further, That the Secretary is authorized to transfer ownership of all
		  land, buildings, and related improvements of the Natural Resources Conservation
		  Service facilities located in Medicine Bow, Wyoming, to the Medicine Bow
		  Conservation District: 
		  Provided further, That when
		  buildings or other structures are erected on non-Federal land, that the right
		  to use such land is obtained as provided in 7 U.S.C.
		  2250a.
			Watershed and flood prevention
		  operationsFor necessary
		  expenses to carry out preventive measures, including but not limited to
		  research, engineering operations, methods of cultivation, the growing of
		  vegetation, rehabilitation of existing works and changes in use of land, in
		  accordance with the Watershed Protection and Flood Prevention Act (16 U.S.C.
		  1001–1005 and 1007–1009), the provisions of the Act of April 27, 1935 (16
		  U.S.C. 590a–f), and in accordance with the provisions of laws relating to the
		  activities of the Department, $24,394,000, to
		  remain available until expended, of which
		  $16,750,000 shall be for the purposes, and in
		  the amounts, specified in the table titled Congressionally Designated
		  Projects in the report to accompany this Act:
		  Provided, That not to exceed
		  $15,000,000 of this appropriation shall be
		  available for technical assistance.
			Watershed rehabilitation
		  programFor necessary expenses
		  to carry out rehabilitation of structural measures, in accordance with section
		  14 of the Watershed Protection and Flood Prevention Act (16 U.S.C. 1012), and
		  in accordance with the provisions of laws relating to the activities of the
		  Department, $40,161,000, to remain available
		  until expended.
			III
			RURAL DEVELOPMENT
		  PROGRAMS
			Office of the under secretary for rural
		  developmentFor necessary
		  expenses of the Office of the Under Secretary for Rural Development,
		  $895,000.
			Rural development salaries and
		  expenses
			(including transfers of
		  funds)For necessary expenses
		  for carrying out the administration and implementation of programs in the Rural
		  Development mission area, including activities with institutions concerning the
		  development and operation of agricultural cooperatives; and for cooperative
		  agreements; $207,237,000:
		  Provided, That notwithstanding any other provision of law,
		  funds appropriated under this section may be used for advertising and
		  promotional activities that support the Rural Development mission area:
		  Provided further, That not more than
		  $10,000 may be expended to provide modest
		  nonmonetary awards to non-USDA employees: Provided further,
		  That any balances available from prior years for the Rural Utilities Service,
		  Rural Housing Service, and the Rural Business-Cooperative Service salaries and
		  expenses accounts shall be transferred to and merged with this
		  appropriation.
			Rural housing
		  service
			Rural housing insurance fund program
		  account
			(including transfers of
		  funds)For gross obligations
		  for the principal amount of direct and guaranteed loans as authorized by title
		  V of the Housing Act of 1949, to be available from funds in the rural housing
		  insurance fund, as follows: $13,226,501,000 for
		  loans to section 502 borrowers, of which
		  $1,226,501,000 shall be for direct loans, and of
		  which $12,000,000,000 shall be for unsubsidized
		  guaranteed loans; $34,412,000 for section 504
		  housing repair loans; $69,512,000 for section
		  515 rental housing; $129,090,000 for section 538
		  guaranteed multi-family housing loans;
		  $5,045,000 for section 524 site loans;
		  $11,448,000 for credit sales of acquired
		  property, of which up to $1,448,000 may be for
		  multi-family credit sales; and $4,970,000 for
		  section 523 self-help housing land development loans.For the cost of direct and guaranteed loans,
		  including the cost of modifying loans, as defined in section 502 of the
		  Congressional Budget Act of 1974, as follows: section 502 loans,
		  $217,322,000, of which
		  $44,522,000 shall be for direct loans, and of
		  which $172,800,000, to remain available until
		  expended, shall be for unsubsidized guaranteed loans; section 504 housing
		  repair loans, $4,422,000; repair,
		  rehabilitation, and new construction of section 515 rental housing,
		  $18,935,000; section 538 multi-family housing
		  guaranteed loans, $1,485,000; and credit sales
		  of acquired property, $556,000:
		  Provided, That section 538 multi-family housing guaranteed
		  loans funded pursuant to this paragraph shall not be subject to a guarantee fee
		  and the interest on such loans may not be subsidized: 
		  Provided further, That any balances
		  for a demonstration program for the preservation and revitalization of the
		  section 515 multi-family rental housing properties as authorized by Public Law
		  109–97 and Public Law 110–5 shall be transferred to and merged with the
		  Rural Housing Service, Multi-family Housing Revitalization Program
		  Account.In addition,
		  for administrative expenses necessary to carry out the direct and guaranteed
		  loan programs, $468,593,000, which shall be
		  transferred to and merged with the appropriation for Rural Development,
		  Salaries and Expenses.
			Rental assistance programFor rental assistance agreements entered
		  into or renewed pursuant to the authority under section 521(a)(2) or agreements
		  entered into in lieu of debt forgiveness or payments for eligible households as
		  authorized by section 502(c)(5)(D) of the Housing Act of 1949,
		  $980,000,000; and, in addition, such sums as may
		  be necessary, as authorized by section 521(c) of the Act, to liquidate debt
		  incurred prior to fiscal year 1992 to carry out the rental assistance program
		  under section 521(a)(2) of the Act: Provided, That of this
		  amount, up to $5,958,000 may be available for
		  debt forgiveness or payments for eligible households as authorized by section
		  502(c)(5)(D) of the Act, and not to exceed
		  $50,000 per project for advances to nonprofit
		  organizations or public agencies to cover direct costs (other than purchase
		  price) incurred in purchasing projects pursuant to section 502(c)(5)(C) of the
		  Act: Provided further, That of this amount not less than
		  $2,030,000 is available for newly constructed
		  units financed by section 515 of the Housing Act
		  of 1949, and not less than $3,400,000
		  is for newly constructed units financed under sections 514 and 516 of the
		  Housing Act of 1949: Provided
		  further, That rental assistance agreements entered into or renewed
		  during the current fiscal year shall be funded for a one-year period:
		  Provided further, That any unexpended balances remaining at
		  the end of such one-year agreements may be transferred and used for the
		  purposes of any debt reduction; maintenance, repair, or rehabilitation of any
		  existing projects; preservation; and rental assistance activities authorized
		  under title V of the Act: Provided further, That rental
		  assistance provided under agreements entered into prior to fiscal year 2010 for
		  a farm labor multi-family housing project financed under section 514 or 516 of
		  the Act may not be recaptured for use in another project until such assistance
		  has remained unused for a period of 12 consecutive months, if such project has
		  a waiting list of tenants seeking such assistance or the project has rental
		  assistance eligible tenants who are not receiving such assistance:
		  Provided further, That such recaptured rental assistance
		  shall, to the extent practicable, be applied to another farm labor multi-family
		  housing project financed under section 514 or 516 of the
		  Act.
			Multi-family housing revitalization program
		  accountFor the rural housing
		  voucher program as authorized under section 542 of the
		  Housing Act of 1949, but
		  notwithstanding subsection (b) of such section, for the cost to conduct a
		  housing demonstration program to provide revolving loans for the preservation
		  of low-income multi-family housing projects, and for additional costs to
		  conduct a demonstration program for the preservation and revitalization of
		  multi-family rental housing properties described in this paragraph,
		  $39,651,000, to remain available until expended:
		  Provided, That of the funds made available under this heading,
		  $18,000,000 shall be available for rural housing
		  vouchers to any low-income household (including those not receiving rental
		  assistance) residing in a property financed with a section 515 loan which has
		  been prepaid after September 30, 2005: Provided further, That
		  the amount of such voucher shall be the difference between comparable market
		  rent for the section 515 unit and the tenant paid rent for such unit:
		  Provided further, That funds made available for such vouchers
		  shall be subject to the availability of annual appropriations: Provided
		  further, That the Secretary shall, to the maximum extent practicable,
		  administer such vouchers with current regulations and administrative guidance
		  applicable to section 8 housing vouchers administered by the Secretary of the
		  Department of Housing and Urban Development (including the ability to pay
		  administrative costs related to delivery of the voucher funds):
		  Provided further, That if the Secretary determines that the
		  amount made available for vouchers in this or any other Act is not needed for
		  vouchers, the Secretary may use such funds for the demonstration programs for
		  the preservation and revitalization of multi-family rental housing properties
		  described in this paragraph: Provided further, That of the
		  funds made available under this heading,
		  $1,791,000 shall be available for the cost of
		  loans to private nonprofit organizations, or such nonprofit organizations'
		  affiliate loan funds and State and local housing finance agencies, to carry out
		  a housing demonstration program to provide revolving loans for the preservation
		  of low-income multi-family housing projects: Provided further,
		  That loans under such demonstration program shall have an interest rate of not
		  more than 1 percent direct loan to the recipient: Provided
		  further, That the Secretary may defer the interest and principal
		  payment to the Rural Housing Service for up to 3 years and the term of such
		  loans shall not exceed 30 years: Provided further, That of the
		  funds made available under this heading,
		  $19,860,000 shall be available for a
		  demonstration program for the preservation and revitalization of the section
		  514, 515, and 516 multi-family rental housing properties to restructure
		  existing USDA multi-family housing loans, as the Secretary deems appropriate,
		  expressly for the purposes of ensuring the project has sufficient resources to
		  preserve the project for the purpose of providing safe and affordable housing
		  for low-income residents and farm laborers including reducing or eliminating
		  interest; deferring loan payments, subordinating, reducing or reamortizing loan
		  debt; and other financial assistance including advances, payments and
		  incentives (including the ability of owners to obtain reasonable returns on
		  investment) required by the Secretary: Provided further, That
		  the Secretary shall as part of the preservation and revitalization agreement
		  obtain a restrictive use agreement consistent with the terms of the
		  restructuring: Provided further, That if the Secretary
		  determines that additional funds for vouchers described in this paragraph are
		  needed, funds for the preservation and revitalization demonstration program may
		  be used for such vouchers: Provided further, That the
		  Secretary may use any unobligated funds appropriated for the rural housing
		  voucher program in a prior fiscal year to support information technology
		  activities of the Rural Housing Service to the extent the Secretary determines
		  that additional funds are not needed for this fiscal year to provide vouchers
		  described in this paragraph: Provided further, That if
		  Congress enacts legislation to permanently authorize a multi-family rental
		  housing loan restructuring program similar to the demonstration program
		  described herein, the Secretary may use funds made available for the
		  demonstration program under this heading to carry out such legislation with the
		  prior notification of the Committees on Appropriations of both Houses of
		  Congress.
			Mutual and self-help housing
		  grantsFor grants and
		  contracts pursuant to section 523(b)(1)(A) of the
		  Housing Act of 1949 (42 U.S.C.
		  1490c), $38,727,000, to remain available until
		  expended.
			Rural housing assistance
		  grants
			(including transfer of funds)For grants and contracts for very low-income
		  housing repair, supervisory and technical assistance, compensation for
		  construction defects, and rural housing preservation made by the Rural Housing
		  Service, as authorized by 42 U.S.C. 1474, 1479(c), 1490e, and 1490m,
		  $41,500,000, to remain available until expended:
		  Provided, That any balances to carry out a housing
		  demonstration program to provide revolving loans for the preservation of
		  low-income multi-family housing projects as authorized in Public Law 108–447
		  and Public Law 109–97 shall be transferred to and merged with the Rural
		  Housing Service, Multi-family Housing Revitalization Program
		  Account.
			Farm labor program accountFor the cost of direct loans, grants, and
		  contracts, as authorized by 42 U.S.C. 1484 and 1486,
		  $16,968,000, to remain available until expended,
		  for direct farm labor housing loans and domestic farm labor housing grants and
		  contracts.
			Rural community facilities program
		  account
			(including transfers of
		  funds)For the cost of direct
		  loans, loan guarantees, and grants for rural community facilities programs as
		  authorized by section 306 and described in section 381E(d)(1) of the
		  Consolidated Farm and Rural Development
		  Act, $54,993,000, to remain available
		  until expended: Provided, That
		  $6,256,000 of the amount appropriated under this
		  heading shall be available for a Rural Community Development Initiative:
		  Provided further, That such funds shall be used solely to
		  develop the capacity and ability of private, nonprofit community-based housing
		  and community development organizations, low-income rural communities, and
		  Federally Recognized Native American Tribes to undertake projects to improve
		  housing, community facilities, community and economic development projects in
		  rural areas: Provided further, That such funds shall be made
		  available to qualified private, nonprofit and public intermediary organizations
		  proposing to carry out a program of financial and technical assistance:
		  Provided further, That such intermediary organizations shall
		  provide matching funds from other sources, including Federal funds for related
		  activities, in an amount not less than funds provided: Provided
		  further, That $13,902,000 of the amount
		  appropriated under this heading shall be to provide grants for facilities in
		  rural communities with extreme unemployment and severe economic depression
		  (Public Law 106–387), with up to 5 percent for administration and capacity
		  building in the State rural development offices: Provided
		  further, That $3,972,000 of the amount
		  appropriated under this heading shall be available for community facilities
		  grants to tribal colleges, as authorized by section 306(a)(19) of such Act:
		  Provided further, That sections 381E–H and 381N of the
		  Consolidated Farm and Rural Development
		  Act are not applicable to the funds made available under this
		  heading: Provided further, That any prior balances in the
		  Rural Development, Rural Community Advancement Program account for programs
		  authorized by section 306 and described in section 381E(d)(1) of such Act be
		  transferred and merged with this account and any other prior balances from the
		  Rural Development, Rural Community Advancement Program account that the
		  Secretary determines is appropriate to transfer.
			Rural business—Cooperative
		  service
			Rural business program
		  account
			(including transfers of
		  funds)For the cost of loan
		  guarantees and grants, for the rural business development programs authorized
		  by sections 306 and 310B and described in sections 310B(f) and 381E(d)(3) of
		  the Consolidated Farm and Rural Development Act,
		  $97,116,000, to remain available until expended:
		  Provided, That of the amount appropriated under this heading,
		  not to exceed $500,000 shall be made available
		  for a grant to a qualified national organization to provide technical
		  assistance for rural transportation in order to promote economic development
		  and $2,979,000 shall be for grants to the Delta
		  Regional Authority (7 U.S.C. 2009aa et seq.) for any Rural Community
		  Advancement Program purpose as described in section 381E(d) of the Consolidated
		  Farm and Rural Development Act, of which not more than 5 percent may be used
		  for administrative expenses: Provided further, That
		  $4,000,000 of the amount appropriated under this
		  heading shall be for business grants to benefit Federally Recognized Native
		  American Tribes, including $250,000 for a grant
		  to a qualified national organization to provide technical assistance for rural
		  transportation in order to promote economic development: Provided
		  further, That sections 381E–H and 381N of the Consolidated Farm and
		  Rural Development Act are not applicable to funds made available under this
		  heading: Provided further, That any prior balances in the
		  Rural Development, Rural Community Advancement Program account for programs
		  authorized by sections 306 and 310B and described in sections 310B(f) and
		  381E(d)(3) of such Act be transferred and merged with this account and any
		  other prior balances from the Rural Development, Rural Community Advancement
		  Program account that the Secretary determines is appropriate to
		  transfer.
			Rural development loan fund program
		  account
			(including transfer of funds)For the principal amount of direct loans, as
		  authorized by the Rural Development Loan Fund (42 U.S.C. 9812(a)),
		  $33,536,000.For the cost of direct loans,
		  $8,464,000, as authorized by the Rural
		  Development Loan Fund (42 U.S.C. 9812(a)), of which
		  $1,035,000 shall be available through June 30,
		  2010, for Federally Recognized Native American Tribes and of which
		  $2,070,000 shall be available through June 30,
		  2010, for Mississippi Delta Region counties (as determined in accordance with
		  Public Law 100–460): Provided, That such costs, including the
		  cost of modifying such loans, shall be as defined in section 502 of the
		  Congressional Budget Act of 1974.In addition, for administrative expenses to
		  carry out the direct loan programs, $4,941,000
		  shall be transferred to and merged with the appropriation for Rural
		  Development, Salaries and Expenses.
			Rural economic development loans program
		  account
			(including rescission of
		  funds)For the principal
		  amount of direct loans, as authorized under section 313 of the Rural
		  Electrification Act, for the purpose of promoting rural economic development
		  and job creation projects,
		  $33,077,000.Of the funds derived from interest on the
		  cushion of credit payments, as authorized by section 313 of the Rural
		  Electrification Act of 1936, $43,000,000 shall
		  not be obligated and $43,000,000 are
		  rescinded.
			Rural cooperative development
		  grantsFor rural cooperative
		  development grants authorized under section 310B(e) of the
		  Consolidated Farm and Rural Development
		  Act (7 U.S.C. 1932(i)), $38,854,000,
		  of which $300,000 shall be for a cooperative
		  research agreement with a qualified academic institution to conduct research on
		  the national economic impact of all types of cooperatives; and of which
		  $2,800,000 shall be for cooperative agreements
		  for the appropriate technology transfer for rural areas program:
		  Provided, That not to exceed
		  $3,463,000 shall be for cooperatives or
		  associations of cooperatives whose primary focus is to provide assistance to
		  small, socially disadvantaged producers and whose governing board and/or
		  membership is comprised of at least 75 percent socially disadvantaged members;
		  and of which $21,867,000, to remain available
		  until expended, shall be for value-added agricultural product market
		  development grants, as authorized by section 231 of the Agricultural Risk
		  Protection Act of 2000 (7 U.S.C. 1621 note).
			RURAL MICROENTERPRISE INVESTMENT PROGRAM
		  ACCOUNTFor the cost of loans
		  and grants, $22,000,000 as authorized by section
		  379E of the Consolidated Farm and Rural Development Act (7 U.S.C. 1981 et
		  seq.): Provided, That such costs of loans, including the cost
		  of modifying such loans, shall be as defined in section 502 of the
		  Congressional Budget Act of 1974.
			Rural energy for america
		  programFor the cost of a
		  program of loan guarantees and grants, under the same terms and conditions as
		  authorized by section 9007 of the Farm Security and Rural Investment Act of
		  2002 (7 U.S.C. 8107), $68,130,000:
		  Provided, That the cost of loan guarantees, including the cost
		  of modifying such loans, shall be as defined in section 502 of the
		  Congressional Budget Act of 1974.
			Biorefinery Assistance Program
		  AccountFor the cost of
		  guaranteed loans, $17,339,000, as authorized by
		  section 9003 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C.
		  8107): 
		  Provided, That such costs,
		  including the cost of modifying such loans, shall be as defined in section 502
		  of the Congressional Budget Act of 1974.
			Rural utilities
		  service
			Rural water and waste disposal program
		  account
			(including transfers of
		  funds)For the cost of direct
		  loans, loan guarantees, and grants for the rural water, waste water, waste
		  disposal, and solid waste management programs authorized by sections 306, 306A,
		  306C, 306D, 306E, and 310B and described in sections 306C(a)(2), 306D, 306E,
		  and 381E(d)(2) of the Consolidated Farm and
		  Rural Development Act, $568,730,000,
		  to remain available until expended, of which not to exceed
		  $497,000 shall be available for the rural
		  utilities program described in section 306(a)(2)(B) of such Act, and of which
		  not to exceed $993,000 shall be available for
		  the rural utilities program described in section 306E of such Act:
		  Provided, That $70,000,000 of
		  the amount appropriated under this heading shall be for loans and grants
		  including water and waste disposal systems grants authorized by 306C(a)(2)(B)
		  and 306D of the Consolidated Farm and Rural Development Act,
		  Federally-recognized Native American Tribes authorized by 306C(a)(1), and the
		  Department of Hawaiian Home Lands (of the State of Hawaii): 
		  Provided further, That such loans
		  and grants shall not be subject to any matching requirements: Provided
		  further, That not to exceed $19,000,000
		  of the amount appropriated under this heading shall be for technical assistance
		  grants for rural water and waste systems pursuant to section 306(a)(14) of such
		  Act, unless the Secretary makes a determination of extreme need, of which
		  $5,600,000 shall be made available for a grant
		  to a qualified non-profit multi-state regional technical assistance
		  organization, with experience in working with small communities on water and
		  waste water problems, the principal purpose of such grant shall be to assist
		  rural communities with populations of 3,300 or less, in improving the planning,
		  financing, development, operation, and management of water and waste water
		  systems, and of which not less than $800,000
		  shall be for a qualified national Native American organization to provide
		  technical assistance for rural water systems for tribal communities:
		  Provided further, That not to exceed
		  $14,000,000 of the amount appropriated under
		  this heading shall be for contracting with qualified national organizations for
		  a circuit rider program to provide technical assistance for rural water
		  systems: Provided further, That
		  $17,500,000 of the amount appropriated under
		  this heading shall be transferred to, and merged with, the Rural Utilities
		  Service, High Energy Cost Grants Account to provide grants authorized under
		  section 19 of the Rural Electrification Act of 1936 (7 U.S.C. 918a):
		  Provided further, That any prior year balances for high cost
		  energy grants authorized by section 19 of the Rural Electrification Act of 1936
		  (7 U.S.C. 918a) shall be transferred to and merged with the Rural Utilities
		  Service, High Energy Costs Grants Account:Provided further,
		  That sections 381E–H and 381N of the Consolidated Farm and Rural Development
		  Act are not applicable to the funds made available under this heading:
		  Provided further, That any prior balances in the Rural
		  Development, Rural Community Advancement Program account programs authorized by
		  sections 306, 306A, 306C, 306D, 306E, and 310B and described in sections
		  306C(a)(2), 306D, 306E, and 381E(d)(2) of such Act be transferred to and merged
		  with this account and any other prior balances from the Rural Development,
		  Rural Community Advancement Program account that the Secretary determines is
		  appropriate to transfer.
			Rural electrification and
		  telecommunications loans program account
			(including transfer of funds)The principal amount of direct and
		  guaranteed loans as authorized by sections 305 and 306 of the Rural
		  Electrification Act of 1936 (7 U.S.C. 935 and 936) shall be made as follows: 5
		  percent rural electrification loans,
		  $100,000,000; loans made pursuant to section 306
		  of that Act, rural electric, $6,500,000,000;
		  guaranteed underwriting loans pursuant to section 313A,
		  $500,000,000; 5 percent rural telecommunications
		  loans, $145,000,000; cost of money rural
		  telecommunications loans, $250,000,000; and for
		  loans made pursuant to section 306 of that Act, rural telecommunications loans,
		  $295,000,000.In addition, for administrative expenses
		  necessary to carry out the direct and guaranteed loan programs,
		  $39,959,000, which shall be transferred to and
		  merged with the appropriation for Rural Development, Salaries and
		  Expenses.
			Distance learning, telemedicine, and
		  broadband program
			For the principal amount of broadband
		  telecommunication loans,
		  $531,699,000.For grants for telemedicine and distance
		  learning services in rural areas, as authorized by 7 U.S.C. 950aaa et seq.,
		  $37,755,000, to remain available until expended:
		  Provided, That $3,000,000 shall
		  be made available for grants authorized by 379G of the
		  Consolidated Farm and Rural Development
		  Act: Provided further, That
		  $4,965,000 shall be made available to those
		  noncommercial educational television broadcast stations that serve rural areas
		  and are qualified for Community Service Grants by the Corporation for Public
		  Broadcasting under section 396(k) of the Communications Act of 1934, including
		  associated translators and repeaters, regardless of the location of their main
		  transmitter, studio-to-transmitter links, and equipment to allow local control
		  over digital content and programming through the use of high-definition
		  broadcast, multi-casting and datacasting technologies.For the cost of broadband loans, as
		  authorized by section 601 of the Rural Electrification Act,
		  $38,495,000, to remain available until expended:
		  Provided, That the cost of direct loans shall be as defined in
		  section 502 of the Congressional Budget Act of 1974.In
		  addition, $13,406,000, to remain available until
		  expended, for a grant program to finance broadband transmission in rural areas
		  eligible for Distance Learning and Telemedicine Program benefits authorized by
		  7 U.S.C. 950aaa.
			IV
			DOMESTIC FOOD
		  PROGRAMS
			Office of the under secretary for food,
		  nutrition and consumer servicesFor necessary expenses of the Office of the
		  Under Secretary for Food, Nutrition and Consumer Services,
		  $813,000.
			Food and nutrition
		  service
			Child nutrition
		  programs
			(including transfers of
		  funds)In lieu of the amounts
		  made available in section 14222(b) of the Food, Conservation, and Energy Act of
		  2008, for necessary expenses to carry out the Richard B. Russell
		  National School Lunch Act (42 U.S.C.
		  1751 et seq.), except section 21, and the Child
		  Nutrition Act of 1966 (42 U.S.C. 1771 et seq.), except sections 17
		  and 21; $16,799,584,000, to remain available
		  through September 30, 2011, of which
		  $10,051,707,000 is hereby appropriated and
		  $6,747,877,000 shall be derived by transfer from
		  funds available under section 32 of the Act of August 24, 1935 (7 U.S.C. 612c):
		  
		  Provided, That of the total amount
		  available, $5,000,000 shall be available to be
		  awarded as competitive grants to implement section 4405 of the Food,
		  Conservation, and Energy Act of 2008 (Public Law 110–246), and may be awarded
		  notwithstanding the limitations imposed by sections 4405(b)(1)(A) and
		  4405(c)(1)(A).
			Special supplemental nutrition program for
		  women, infants, and children (wic)For necessary expenses to carry out the WIC
		  Program as authorized by section 17 of the Child Nutrition Act of 1966 (42
		  U.S.C. 1786), $7,552,000,000, to remain
		  available through September 30, 2011: Provided, That none of
		  the funds provided in this account shall be available for the purchase of
		  infant formula except in accordance with the cost containment and competitive
		  bidding requirements specified in section 17 of such Act: Provided
		  further, That none of the funds provided shall be available for
		  activities that are not fully reimbursed by other Federal Government
		  departments or agencies unless authorized by section 17 of such
		  Act.
			Supplemental nutrition assistance
		  programFor necessary expenses
		  to carry out the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.),
		  $61,351,846,000, of which
		  $3,000,000,000, to remain available through
		  September 30, 2011, shall be placed in reserve for use only in such amounts and
		  at such times as may become necessary to carry out program operations:
		  Provided, That funds provided herein shall be expended in
		  accordance with section 16 of the Food and Nutrition Act of 2008:
		  Provided further, That this appropriation shall be subject to
		  any work registration or workfare requirements as may be required by law:
		  Provided further, That funds made available for Employment and
		  Training under this heading shall remain available until expended,
		  notwithstanding section 16(h)(1) of the Food and Nutrition Act of 2008:
		  Provided further, That funds made available under this heading
		  may be used to enter into contracts and employ staff to conduct studies,
		  evaluations, or to conduct activities related to program integrity provided
		  that such activities are authorized by the Food and Nutrition Act of
		  2008.
			Commodity assistance programFor necessary expenses to carry out disaster
		  assistance and the Commodity Supplemental Food Program as authorized by section
		  4(a) of the Agriculture and Consumer Protection Act of 1973 (7 U.S.C. 612c
		  note); the Emergency Food Assistance Act of
		  1983; special assistance for the nuclear affected islands, as
		  authorized by section 103(f)(2) of the Compact of Free Association Amendments
		  Act of 2003 (Public Law 108–188); and the Farmers' Market Nutrition Program, as
		  authorized by section 17(m) of the Child
		  Nutrition Act of 1966, $233,388,000,
		  to remain available through September 30, 2011: Provided, That
		  none of these funds shall be available to reimburse the Commodity Credit
		  Corporation for commodities donated to the program: Provided
		  further, That notwithstanding any other provision of law, effective
		  with funds made available in fiscal year 2010 to support the Seniors Farmers'
		  Market Nutrition Program, as authorized by section 4402 of the Farm Security
		  and Rural Investment Act of 2002, such funds shall remain available through
		  September 30, 2011: Provided further, That of the funds made
		  available under section 27(a) of the Food and Nutrition Act of 2008 (7 U.S.C.
		  2036(a)), the Secretary may use up to 10 percent for costs associated with the
		  distribution of commodities.
			Nutrition programs
		  administrationFor necessary
		  administrative expenses of the Food and Nutrition Service for carrying out any
		  domestic nutrition assistance program,
		  $147,801,000.
			V
			FOREIGN ASSISTANCE AND RELATED
		  PROGRAMS
			Foreign agricultural
		  service
			Salaries and
		  expenses
			(including transfers of
		  funds)For necessary expenses
		  of the Foreign Agricultural Service, including not to exceed
		  $158,000 for representation allowances and for
		  expenses pursuant to section 8 of the Act approved August 3, 1956 (7 U.S.C.
		  1766), $180,367,000: Provided,
		  That the Service may utilize advances of funds, or reimburse this appropriation
		  for expenditures made on behalf of Federal agencies, public and private
		  organizations and institutions under agreements executed pursuant to the
		  agricultural food production assistance programs (7 U.S.C. 1737) and the
		  foreign assistance programs of the United States Agency for International
		  Development: 
		  Provided further, That funds made
		  available for middle-income country training programs and up to
		  $2,000,000 of the Foreign Agricultural Service
		  appropriation solely for the purpose of offsetting fluctuations in
		  international currency exchange rates, subject to documentation by the Foreign
		  Agricultural Service, shall remain available until
		  expended.
			food for peace title i direct credit and
		  food for progress program account
			(including transfers of
		  funds)For administrative
		  expenses to carry out the credit program of title I, Public Law 83–480 and the
		  Food for Progress Act of 1985, $2,812,000, shall
		  be transferred to and merged with the appropriation for Farm Service
		  Agency, Salaries and Expenses: 
		  Provided, That funds made available
		  for the cost of agreements under title I of the Agricultural Trade Development
		  and Assistance Act of 1954 and for title I ocean freight differential may be
		  used interchangeably between the two accounts with prior notice to the
		  Committees on Appropriations of both Houses of
		  Congress.
			food for peace title ii
		  grantsFor expenses during the
		  current fiscal year, not otherwise recoverable, and unrecovered prior years'
		  costs, including interest thereon, under the Food for Peace Act (Public Law
		  83–480, as amended), for commodities supplied in connection with dispositions
		  abroad under title II of said Act,
		  $1,690,000,000, to remain available until
		  expended.
			Commodity credit corporation export loans
		  program account
			(including transfers of
		  funds)For administrative
		  expenses to carry out the Commodity Credit Corporation's export guarantee
		  program, GSM 102 and GSM 103, $6,820,000; to
		  cover common overhead expenses as permitted by section 11 of the Commodity
		  Credit Corporation Charter Act and in conformity with the Federal Credit Reform
		  Act of 1990, of which $6,465,000 shall be
		  transferred to and merged with the appropriation for Foreign
		  Agricultural Service, Salaries and Expenses, and of which
		  $355,000 shall be transferred to and merged with
		  the appropriation for Foreign Agricultural Service, Salaries and
		  Expenses.
			Mc govern-dole international food for
		  education and child nutrition program grantsFor necessary expenses to carry out the
		  provisions of section 3107 of the Farm Security and Rural Investment Act of
		  2002 (7 U.S.C. 1736o–1), $199,500,000, to remain
		  available until expended: Provided, That of this amount, the
		  Secretary shall use up to $10,000,000 to conduct
		  pilot projects to field test new and improved micronutrient fortified food
		  products designed to meet energy and nutrient needs of program participants: 
		  Provided further, That the
		  Commodity Credit Corporation is authorized to provide the services, facilities,
		  and authorities for the purpose of implementing such section, subject to
		  reimbursement from amounts provided herein.
			VI
			RELATED AGENCY AND FOOD AND DRUG
		  ADMINISTRATION
			DEPARTMENT OF HEALTH AND HUMAN
		  SERVICES
			Food and drug
		  administration
			Salaries and expensesFor necessary expenses of the Food and Drug
		  Administration, including hire and purchase of passenger motor vehicles; for
		  payment of space rental and related costs pursuant to Public Law 92–313 for
		  programs and activities of the Food and Drug Administration which are included
		  in this Act; for rental of special purpose space in the District of Columbia or
		  elsewhere; for miscellaneous and emergency expenses of enforcement activities,
		  authorized and approved by the Secretary and to be accounted for solely on the
		  Secretary's certificate, not to exceed $25,000;
		  and notwithstanding section 521 of Public Law 107–188;
		  $2,995,218,000: Provided, That
		  of the amount provided under this heading,
		  $578,162,000 shall be derived from prescription
		  drug user fees authorized by 21 U.S.C. 379h shall be credited to this account
		  and remain available until expended, and shall not include any fees pursuant to
		  21 U.S.C. 379h(a)(2) and (a)(3) assessed for fiscal year 2011 but collected in
		  fiscal year 2010; $57,014,000 shall be derived
		  from medical device user fees authorized by 21 U.S.C. 379j, and shall be
		  credited to this account and remain available until expended;
		  $17,280,000 shall be derived from animal drug
		  user fees authorized by 21 U.S.C. 379j, and shall be credited to this account
		  and remain available until expended; and
		  $5,106,000 shall be derived from animal generic
		  drug user fees authorized by 21 U.S.C. 379f, and shall be credited to this
		  account and shall remain available until expended: Provided
		  further, That fees derived from prescription drug, medical device,
		  animal drug, and animal generic drug assessments for fiscal year 2010 received
		  during fiscal year 2010, including any such fees assessed prior to fiscal year
		  2010 but credited for fiscal year 2010, shall be subject to the fiscal year
		  2010 limitations: Provided further, That none of these funds
		  shall be used to develop, establish, or operate any program of user fees
		  authorized by 31 U.S.C. 9701: Provided further, That of the
		  total amount appropriated: (1) $782,915,000
		  shall be for the Center for Food Safety and Applied Nutrition and related field
		  activities in the Office of Regulatory Affairs; (2)
		  $873,104,000 shall be for the Center for Drug
		  Evaluation and Research and related field activities in the Office of
		  Regulatory Affairs, of which no less than
		  $51,545,000 shall be available for the Office of
		  Generic Drugs; (3) $305,249,000 shall be for the
		  Center for Biologics Evaluation and Research and for related field activities
		  in the Office of Regulatory Affairs; (4)
		  $155,540,000 shall be for the Center for
		  Veterinary Medicine and for related field activities in the Office of
		  Regulatory Affairs; (5) $349,262,000 shall be
		  for the Center for Devices and Radiological Health and for related field
		  activities in the Office of Regulatory Affairs; (6)
		  $58,745,000 shall be for the National Center for
		  Toxicological Research; (7) not to exceed
		  $115,882,000 shall be for Rent and Related
		  activities, of which $41,496,000 is for White
		  Oak Consolidation, other than the amounts paid to the General Services
		  Administration for rent; (8) not to exceed
		  $168,728,000 shall be for payments to the
		  General Services Administration for rent; and (9)
		  $185,793,000 shall be for other activities,
		  including the Office of the Commissioner; the Office of Scientific and Medical
		  Programs; the Office of Policy, Planning and Preparedness; the Office of
		  International and Special Programs; the Office of Operations; and central
		  services for these offices: Provided further, That funds may
		  be transferred from one specified activity to another with the prior
		  notification of the Committees on Appropriations of both Houses of
		  Congress.In addition,
		  mammography user fees authorized by 42 U.S.C. 263b, export certification user
		  fees authorized by 21 U.S.C. 381, and priority review user fees authorized by
		  21 U.S.C. 360n may be credited to this account, to remain available until
		  expended.
			Buildings and facilitiesFor plans, construction, repair,
		  improvement, extension, alteration, and purchase of fixed equipment or
		  facilities of or used by the Food and Drug Administration, where not otherwise
		  provided, $12,433,000, to remain available until
		  expended.
			INDEPENDENT
		  AGENCY
			Farm credit
		  administration
			Limitation on administrative
		  expensesNot to exceed
		  $54,500,000 (from assessments collected from
		  farm credit institutions, including the Federal Agricultural Mortgage
		  Corporation) shall be obligated during the current fiscal year for
		  administrative expenses as authorized under 12 U.S.C. 2249:
		  Provided, That this limitation shall not apply to expenses
		  associated with receiverships.
			VII
			GENERAL
		  PROVISIONS
			(including
		  rescission)
			701.Within the unit limit of cost fixed by law,
			 appropriations and authorizations made for the Department of Agriculture for
			 the current fiscal year under this Act shall be available for the purchase, in
			 addition to those specifically provided for, of not to exceed 204 passenger
			 motor vehicles, of which 170 shall be for replacement only, and for the hire of
			 such vehicles.
			702.Section 10101 of division B of the
			 Consolidated Security, Disaster Assistance, and Continuing Appropriations Act,
			 2009, (Public Law 110–329) is amended in subsection (b) by inserting at the end
			 the following: “In carrying out this section, the Secretary may transfer funds
			 into existing or new accounts as determined by the Secretary.”.
			703.The Secretary of Agriculture may transfer
			 unobligated balances of discretionary funds appropriated by this Act or other
			 available unobligated discretionary balances of the Department of Agriculture
			 to the Working Capital Fund for the acquisition of plant and capital equipment
			 necessary for the delivery of financial, administrative, and information
			 technology services of primary benefit to the agencies of the Department of
			 Agriculture: Provided, That none of the funds made available
			 by this Act or any other Act shall be transferred to the Working Capital Fund
			 without the prior notification of the agency administrator: Provided
			 further, That none of the funds transferred to the Working Capital
			 Fund pursuant to this section shall be available for obligation without the
			 prior notification of the Committees on Appropriations of both Houses of
			 Congress: Provided further, That none of the funds
			 appropriated by this Act or made available to the Department's Working Capital
			 Fund shall be available for obligation or expenditure to make any changes to
			 the Department's National Finance Center without prior approval of the
			 Committees on Appropriations of both Houses of Congress as required by section
			 712 of this Act: 
			 Provided further, That of annual
			 income amounts in the Working Capital Fund of the Department of Agriculture
			 allocated for the National Finance Center, the Secretary may reserve not more
			 than 4 percent for the replacement or acquisition of capital equipment,
			 including equipment for the improvement and implementation of a financial
			 management plan, information technology, and other systems of the National
			 Finance Center or to pay any unforeseen, extraordinary cost of the National
			 Finance Center: 
			 Provided further, That none of
			 the amounts reserved shall be available for obligation unless the Secretary
			 submits notification of the obligation to the Committees on Appropriations of
			 the House of Representatives and the Senate: 
			 Provided further, That the
			 limitation on the obligation of funds pending notification to Congressional
			 Committees shall not apply to any obligation that, as determined by the
			 Secretary, is necessary to respond to a declared state of emergency that
			 significantly impacts the operations of the National Finance Center; or to
			 evacuate employees of the National Finance Center to a safe haven to continue
			 operations of the National Finance Center.
			704.No part of any appropriation contained in
			 this Act shall remain available for obligation beyond the current fiscal year
			 unless expressly so provided herein.
			705.No funds appropriated by this Act may be
			 used to pay negotiated indirect cost rates on cooperative agreements or similar
			 arrangements between the United States Department of Agriculture and nonprofit
			 institutions in excess of 10 percent of the total direct cost of the agreement
			 when the purpose of such cooperative arrangements is to carry out programs of
			 mutual interest between the two parties: 
			 Provided, That this does not
			 preclude appropriate payment of indirect costs on grants and contracts with
			 such institutions when such indirect costs are computed on a similar basis for
			 all agencies for which appropriations are provided in this Act.
			706.Appropriations to the Department of
			 Agriculture for the cost of direct and guaranteed loans made available in the
			 current fiscal year shall remain available until expended to disburse
			 obligations made in the current fiscal year for the following accounts: the
			 Rural Development Loan Fund program account, the Rural Electrification and
			 Telecommunication Loans program account, and the Rural Housing Insurance Fund
			 program account.
			707.Of the funds made available by this Act,
			 not more than $1,800,000 shall be used to cover
			 necessary expenses of activities related to all advisory committees, panels,
			 commissions, and task forces of the Department of Agriculture, except for
			 panels used to comply with negotiated rule makings and panels used to evaluate
			 competitively awarded grants.
			708.Hereafter, none of the funds appropriated
			 by this Act or any other Act may be used to carry out section 410 of the
			 Federal Meat Inspection Act (21 U.S.C. 679a) or section 30 of the Poultry
			 Products Inspection Act (21 U.S.C. 471).
			709.No employee of the Department of
			 Agriculture may be detailed or assigned from an agency or office funded by this
			 Act or any other Act to any other agency or office of the Department for more
			 than 30 days unless the individual's employing agency or office is fully
			 reimbursed by the receiving agency or office for the salary and expenses of the
			 employee for the period of assignment.
			710.None of the funds appropriated or otherwise
			 made available to the Department of Agriculture or the Food and Drug
			 Administration shall be used to transmit or otherwise make available to any
			 non-Department of Agriculture or non-Department of Health and Human Services
			 employee questions or responses to questions that are a result of information
			 requested for the appropriations hearing process.
			711.None of the funds made available to the
			 Department of Agriculture by this Act may be used to acquire new information
			 technology systems or significant upgrades, as determined by the Office of the
			 Chief Information Officer, without the approval of the Chief Information
			 Officer and the concurrence of the Executive Information Technology Investment
			 Review Board: Provided, That notwithstanding any other
			 provision of law, none of the funds appropriated or otherwise made available by
			 this Act may be transferred to the Office of the Chief Information Officer
			 unless prior notification has been transmitted to the Committees on
			 Appropriations of both Houses of Congress: Provided further,
			 That none of the funds available to the Department of Agriculture for
			 information technology shall be obligated for projects over
			 $25,000 prior to receipt of written approval by
			 the Chief Information Officer.
			712.(a)None of the funds provided by this Act, or
			 provided by previous Appropriations Acts to the agencies funded by this Act
			 that remain available for obligation or expenditure in the current fiscal year,
			 or provided from any accounts in the Treasury of the United States derived by
			 the collection of fees available to the agencies funded by this Act, shall be
			 available for obligation or expenditure through a reprogramming of funds
			 which—
					(1)creates new programs;
					(2)eliminates a program, project, or
			 activity;
					(3)increases funds or personnel by any means
			 for any project or activity for which funds have been denied or
			 restricted;
					(4)relocates an office or employees;
					(5)reorganizes offices, programs, or
			 activities; or
					(6)contracts out or privatizes any functions
			 or activities presently performed by Federal employees; unless the Committees
			 on Appropriations of both Houses of Congress are notified 15 days in advance of
			 such reprogramming of funds.
					(b)None of the funds provided by this Act, or
			 provided by previous Appropriations Acts to the agencies funded by this Act
			 that remain available for obligation or expenditure in the current fiscal year,
			 or provided from any accounts in the Treasury of the United States derived by
			 the collection of fees available to the agencies funded by this Act, shall be
			 available for obligation or expenditure for activities, programs, or projects
			 through a reprogramming of funds in excess of
			 $500,000 or 10 percent, which-ever is less,
			 that: (1) augments existing programs, projects, or activities; (2) reduces by
			 10 percent funding for any existing program, project, or activity, or numbers
			 of personnel by 10 percent as approved by Congress; or (3) results from any
			 general savings from a reduction in personnel which would result in a change in
			 existing programs, activities, or projects as approved by Congress; unless the
			 Committees on Appropriations of both Houses of Congress are notified 15 days in
			 advance of such reprogramming of funds.
				(c)The Secretary of Agriculture or the
			 Secretary of Health and Human Services shall notify the Committees on
			 Appropriations of both Houses of Congress before implementing a program or
			 activity not carried out during the previous fiscal year unless the program or
			 activity is funded by this Act or specifically funded by any other Act.
				713.None of the funds appropriated by this or
			 any other Act shall be used to pay the salaries and expenses of personnel who
			 prepare or submit appropriations language as part of the President's Budget
			 submission to the Congress of the United States for programs under the
			 jurisdiction of the Appropriations Subcommittees on Agriculture, Rural
			 Development, Food and Drug Administration, and Related Agencies that assumes
			 revenues or reflects a reduction from the previous year due to user fees
			 proposals that have not been enacted into law prior to the submission of the
			 Budget unless such Budget submission identifies which additional spending
			 reductions should occur in the event the user fees proposals are not enacted
			 prior to the date of the convening of a committee of conference for the fiscal
			 year 2011 appropriations Act.
			714.None of the funds made available by this or
			 any other Act may be used to close or relocate a Rural Development office
			 unless or until the Secretary of Agriculture determines the cost effectiveness
			 and/or enhancement of program delivery: Provided, That not
			 later than 120 days before the date of the proposed closure or relocation, the
			 Secretary notifies the Committees on Appropriation of the House and Senate, and
			 the members of Congress from the State in which the office is located of the
			 proposed closure or relocation and provides a report that describes the
			 justifications for such closures and relocations.
			715.None of the funds made available to the
			 Food and Drug Administration by this Act shall be used to close or relocate, or
			 to plan to close or relocate, the Food and Drug Administration Division of
			 Pharmaceutical Analysis in St. Louis, Missouri, outside the city or county
			 limits of St. Louis, Missouri.
			716.There is hereby appropriated
			 $499,000 for any authorized Rural Development
			 program purpose, in communities suffering from extreme outmigration and
			 situated in areas that were designated as part of an Empowerment Zone pursuant
			 to section 111 of the Community Renewal Tax Relief Act of 2000 (as contained in
			 appendix G of Public Law 106–554).
			717.None of the funds made available in fiscal
			 year 2010 or preceding fiscal years for programs authorized under the Food for
			 Peace Act (7 U.S.C. 1691 et seq.) in excess of
			 $20,000,000 shall be used to reimburse the
			 Commodity Credit Corporation for the release of eligible commodities under
			 section 302(f)(2)(A) of the Bill Emerson Humanitarian Trust Act (7 U.S.C.
			 1736f–1): Provided, That any such funds made available to
			 reimburse the Commodity Credit Corporation shall only be used pursuant to
			 section 302(b)(2)(B)(i) of the Bill Emerson Humanitarian Trust Act.
			718.There is hereby appropriated
			 $3,497,000, to remain available until expended,
			 for a grant to the National Center for Natural Products Research for
			 construction or renovation to carry out the research objectives of the natural
			 products research grant issued by the Food and Drug Administration.
			719.Funds made available under section 1240I
			 and section 1241(a) of the Food Security Act of 1985 and section 524(b) of the
			 Federal Crop Insurance Act (7 U.S.C. 1524(b)) in the current fiscal year shall
			 remain available until expended to disburse obligations made in the current
			 fiscal year.
			720.None of the funds appropriated or otherwise
			 made available by this or any other Act shall be used to pay the salaries and
			 expenses of personnel to carry out the following:
				(1)An Environmental Quality Incentives Program
			 as authorized by sections 1241–240H of the Food Security Act of 1985, as
			 amended (16 U.S.C. 3839aa–3839aa(8)), in excess of
			 $1,180,000,000.
				(2)a program authorized by section 14(h)(1) of
			 the Watershed Protection and Flood Prevention Act (16 U.S.C. 1012(h)(1).
				(3)a program under subsection (b)(2)(A)(ii) of
			 section 14222 of Public Law 110–246 in excess of
			 $1,123,000,000: Provided, That
			 none of the funds made available in this Act or any other Act shall be used for
			 salaries and expenses to carry out section 19(i)(1)(C) of the Richard B.
			 Russell National School Lunch Act as
			 amended by section 4304 of Public Law 110–246 in excess of
			 $25,000,000 until October 1, 2010: 
			 Provided further, That the
			 unobligated balances under section 32 of the Act of August 24, 1935,
			 $52,000,000 are hereby rescinded.
				721.Hereafter, notwithstanding any other
			 provision of law, any former RUS borrower that has repaid or prepaid an
			 insured, direct or guaranteed loan under the Rural Electrification Act, or any
			 not-for-profit utility that is eligible to receive an insured or direct loan
			 under such Act, shall be eligible for assistance under section 313(b)(2)(B) of
			 such Act in the same manner as a borrower under such Act.
			722.There is hereby appropriated
			 $2,600,000, to remain available until expended,
			 for the planning and design of construction of an agricultural pest facility in
			 the State of Hawaii.
			723.There is hereby appropriated
			 $4,000,000 to the Secretary of Agriculture to
			 award grant(s) to develop and field test new food products designed to improve
			 the nutritional delivery of humanitarian food assistance provided through the
			 McGovern-Dole (section 3107 of the Farm Security and Rural Investment Act of
			 2002 (7 U.S.C. 1736o–1)) and the Food for Peace title II (7 U.S.C. 1691 et
			 seq.) programs: 
			 Provided, That the Secretary
			 shall use the authorities provided under the Research, Education, and Economics
			 mission area of the Department in awarding such grant(s), with priority given
			 to proposals that demonstrate partnering with and in-kind support from the
			 private sector.
			724.The Rural Utilities Service, Rural Housing
			 Service, and Rural Business and Cooperative Service shall permit an applicant
			 to solicit and procure professional services and have prepared all
			 environmental reviews, assessments, and impact statements: 
			 Provided, That such professional
			 services will be funded by the applicants and selected by the agencies from
			 procurement schedules of contractors determined qualified to perform said
			 services: 
			 Provided further, That the
			 Agencies shall establish the scope of work and procedures for such services as
			 well as procedures to assure contractors have no financial or other conflicts
			 of interest in the outcome of the action and the documentation meets the needs
			 of the Agencies: 
			 Provided further, That nothing
			 herein shall affect the responsibility of the Agencies to comply with the
			 National Environmental Policy Act.
			725.Notwithstanding any other provision of law,
			 and until receipt of the decennial Census for the year 2010, the Secretary of
			 Agriculture shall consider—
				(1)The unincorporated community of Los Osos,
			 in the County of San Luis Obispo, California, to be a rural area for the
			 purposes of eligibility for Rural Utilities Service water and waste disposal
			 loans and grants; and
				(2)The unincorporated community of Thermalito
			 in Butte County, California, (including individuals and entities with projects
			 within the community) eligible for loans and grants funded under the housing
			 programs of the Rural Housing Service.
				726.There is hereby appropriated
			 $3,000,000 for section 4404 of Public Law
			 107–171.
			727.Notwithstanding any other provision of law,
			 there is hereby appropriated:
				(1)$3,000,000
			 of which $2,000,000 shall be for a grant to the
			 Wisconsin Department of Agriculture, Trade, and Consumer Protection, and
			 $1,000,000 shall be for a grant to the Vermont
			 Agency of Agriculture, Foods, and Markets, as authorized by section 6402 of the
			 Farm Security and Rural Investment Act of 2002 (7 U.S.C. 1621 note); and
				(2)$350,000 for
			 a grant to the Wisconsin Department of Agriculture, Trade and Consumer
			 Protection.
				728.Notwithstanding any other provision of law,
			 the Natural Resources Conservation Service shall provide financial and
			 technical assistance—
				(1)through the Watershed and Flood Prevention
			 Operations program for the Pocasset River Floodplain Management Project in the
			 State of Rhode Island;
				(2)through the Watershed and Flood Prevention
			 Operations program to carry out the East Locust Creek Watershed Plan Revision
			 in Missouri, including up to 100 percent of the engineering assistance and 75
			 percent cost share for construction cost of site RW1;
				(3)through the Watershed and Flood Prevention
			 Operations program to carry out the Little Otter Creek Watershed project in
			 Missouri. The sponsoring local organization may obtain land rights by perpetual
			 easements;
				(4)through the Watershed and Flood Prevention
			 Operations program to carry out the DuPage County Watershed project in the
			 State of Illinois;
				(5)through the Watershed and Flood Prevention
			 Operations program to carry out the Dunloup Creek Watershed Project in Fayette
			 and Raleigh Counties, West Virginia;
				(6)through the Watershed and Flood Prevention
			 Operations program to carry out the Dry Creek Watershed project in the State of
			 California; and
				(7)through the Watershed and Flood Prevention
			 Operations program to carry out the Upper Clark Fork Watershed project in the
			 State of Montana.
				729.Section 17(r)(5) of the Richard B. Russell
			 National School Lunch Act (42 U.S.C.
			 1766(r)(5)) is amended—
				(1)by striking ten and
			 inserting eleven;
				(2)by striking eight and
			 inserting nine; and
				(3)by inserting Wisconsin,
			 after the first instance of States shall be.
				730.Notwithstanding any other provision of law,
			 for the purposes of a grant under section 412 of the Agricultural Research,
			 Extension, and Education Reform Act of 1998, none of the funds in this or any
			 other Act may be used to prohibit the provision of in-kind support from
			 non-Federal sources under section 412(e)(3) in the form of unrecovered indirect
			 costs not otherwise charged against the grant, consistent with the indirect
			 rate of cost approved for a recipient.
			731.Except as otherwise specifically provided
			 by law, unobligated balances remaining available at the end of the fiscal year
			 from appropriations made available for salaries and expenses in this Act for
			 the Farm Service Agency and the Rural Development mission area, shall remain
			 available through September 30, 2011, for information technology
			 expenses.
			732.(a)Child nutrition programsSection 9(b) of the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1758(b)) is amended by adding at the end
			 the following:
					
						(14)Combat pay
							(A)Definition of combat payIn this paragraph, the term combat
				pay means any additional payment under chapter 5 of title 37, United
				States Code, or otherwise designated by the Secretary to be appropriate for
				exclusion under this paragraph, that is received by or from a member of the
				United States Armed Forces deployed to a designated combat zone, if the
				additional pay—
								(i)is the result of deployment to or service
				in a combat zone; and
								(ii)was not received immediately prior to
				serving in a combat zone.
								(B)ExclusionCombat pay shall not be considered to be
				income for the purpose of determining the eligibility for free or reduced price
				meals of a child who is a member of the household of a member of the United
				States Armed
				Forces.
							.
				(b)Special supplemental nutrition program for
			 women, infants, and childrenSection 17(d)(2) of the Child Nutrition Act
			 of 1966 (42 U.S.C. 1786(d)(2)) is amended—
					(1)by redesignating subparagraph (C) as
			 subparagraph (D); and
					(2)by inserting after subparagraph (B) the
			 following:
						
							(C)Combat payFor the purpose of determining income
				eligibility under this section, a State agency shall exclude from income any
				additional payment under chapter 5 of title 37, United States Code, or
				otherwise designated by the Secretary to be appropriate for exclusion under
				this subparagraph, that is received by or from a member of the United States
				Armed Forces deployed to a designated combat zone, if the additional
				pay—
								(i)is the result of deployment to or service
				in a combat zone; and
								(ii)was not received immediately prior to
				serving in a combat
				zone.
								.
					733.(a)Section 531(g)(7)(F) of the Federal Crop
			 Insurance Act (7 U.S.C. 1531(g)(7)(F)) is amended—
					(1)in the matter preceding clause (i), by
			 inserting (including multiyear assistance) after
			 assistance; and
					(2)in clause (i), by inserting or
			 multiyear production losses after a production
			 loss.
					(b)Section 901(g)(7)(F) of the Trade Act of
			 1974 (19 U.S.C. 2497(g)(7)(F)) is amended—
					(1)in the matter preceding clause (i), by
			 inserting (including multiyear assistance) after
			 assistance; and
					(2)in clause (i), by inserting or
			 multiyear production losses after a production
			 loss.
					734.Notwithstanding section 17(g)(5) of the
			 Child Nutrition Act of 1966 (42.U.S.C. 1786(g)(5)), not more than
			 $15,000,000 of funds provided in this Act may be
			 used for the purpose of evaluating program performance in the Special
			 Supplemental Nutrition Program for Women, Infants and Children.
			735.Notwithstanding section 17(h)(10)(A) of the
			 Child Nutrition Act of 1966 (42 U.S.C. 1786(h)(10)(A)),
			 $154,000,000 of funds provided in this Act shall
			 be used for infrastructure, management information systems and breastfeeding
			 peer counseling support: 
			 Provided, That of the
			 $154,000,000, not less than
			 $14,000,000 shall be used for infrastructure,
			 not less than $60,000,000 shall be used for
			 management information systems, and not less than
			 $80,000,000 shall be used for breastfeeding peer
			 counselors and other related activities.
			736.Agencies with jurisdiction for carrying out
			 international food assistance programs under the jurisdiction of this Act,
			 including title II of the Food for Peace Act and the McGovern-Dole
			 International Food for Education Program, shall—
				(1)provide to the Committees on Appropriations
			 of the House and the Senate no later than March 1, 2010, the following:
					(A)estimates on cost-savings and programmatic
			 efficiencies that would result from increased use of pre-positioning of food
			 aid commodities and processes to ensure such cargoes are appropriately
			 maintained to prevent spoilage;
					(B)estimates on cost-savings and programmatic
			 efficiencies that would result from the use of longer-term commodity
			 procurement contracts, the proportional distribution of commodity purchases
			 throughout the fiscal year, longer-term shipping contracts, contracts which
			 include shared-risk principles, and adoptions of other commercially acceptable
			 contracting practices;
					(C)estimates on costs of domestic procurement
			 of commodities, domestic inland transportation of food aid commodities,
			 domestic storage (including loading and unloading), foreign storage (including
			 loading and unloading), foreign inland transportation, and ocean freight
			 (including ocean freight as adjusted by the ocean freight differential
			 reimbursement provided by the Secretary of Transportation), and costs relating
			 to allocation and distribution of commodities in recipient countries;
					(D)information on the frequency of delays in
			 transporting food aid commodities, the cause or purpose of any delays
			 (including how those delays are tracked, monitored and resolved), missed
			 schedules by carriers and non-carriers (and resulting program costs due to such
			 delays, including impacts to program beneficiaries);
					(E)information on the methodologies to improve
			 interagency coordination between host governments, the World Food Program, and
			 non-governmental organization to develop more consistent estimates of food aid
			 needs and the number of intended recipients to appropriately inform the
			 purchases of commodities and in order to appropriately plan for commodity
			 procurement for food aid programs;
					(2)provide the matter described under
			 subsection (1) of this section in the form of a consensus report under the
			 signatures of the Secretaries of Agriculture, State, and Transportation;
			 and
				(3)estimates and cost savings analysis for
			 this section shall be derived from periods representative of normal program
			 operations.
				737.There is hereby appropriated
			 $7,000,000 to carry out section 4202 of Public
			 Law 110–246.
			738.There is hereby appropriated
			 $2,600,000 to carry out section 1621 of Public
			 Law 110–246.
			739.There is hereby appropriated
			 $4,000,000 to carry out section 1613 of Public
			 Law 110–246.
			740.There is hereby appropriated
			 $250,000, to remain available until expended,
			 for a grant to the Kansas Farm Bureau Foundation for work-force development
			 initiatives to address out-migration in rural areas.
			741.There is hereby appropriated
			 $800,000 to the Farm Service Agency to carry out
			 a pilot program to demonstrate the use of new technologies that increase the
			 rate of growth of re-forested hardwood trees on private non-industrial forests
			 lands, enrolling lands on the coast of the Gulf of Mexico that were damaged by
			 Hurricane Katrina in 2005.
			742.Applicants with very low, low, and moderate
			 incomes shall be eligible for the program established in section 791 of Public
			 Law 109–97.
			743.The Secretary of Agriculture may authorize
			 a State agency to use funds provided in this Act to exceed the maximum amount
			 of reconstituted infant formula specified in 7 C.F.R. 246.10 when issuing
			 infant formula to participants. Such authorizations shall not otherwise impact
			 the eligibility of manufacturers to remain eligible under the Special
			 Supplemental Nutrition Program for Women, Infants and Children authorized by
			 section 17 of the Child Nutrition Act of 1966.
			744.None of the funds made available by this
			 Act may be used to establish or implement a rule allowing poultry products to
			 be imported into the United States from the People's Republic of China unless
			 the Secretary of Agriculture formally commits in advance to conduct audits of
			 inspection systems, on-site reviews of slaughter and processing facilities,
			 laboratories and other control operations before any Chinese facilities are
			 certified as eligible to ship fully cooked poultry products to the United
			 States, and at least once annually in subsequent years: 
			 Provided, That the Secretary
			 commits in advance to implement a significantly increased level of port of
			 entry re-inspection: 
			 Provided further, That the
			 Secretary commits in advance to conduct information sharing with other
			 countries importing poultry products from China that have conducted audits and
			 plant inspections.
				This Act may be cited as the
		  Agriculture, Rural Development, Food
		  and Drug Administration, and Related Agencies Appropriations Act,
		  2010.
				
	
		July 7, 2009
		Read twice and placed on
		  the calendar
	
